Citation Nr: 0425429	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  98-09 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The appellant had active service in the Army from January 
1976 to January 1979. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for a 
sacral fracture with mild left sciatica.  

In April 1999, the Board remanded the case to the RO for 
additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2004, the Board received additional evidence, which 
was not previously considered by the RO.  When the Board 
considers additional evidence without remanding the case to 
the agency of original jurisdiction (AOJ) for initial 
consideration, and without obtaining a waiver of AOJ 
consideration, it denies appellant "one review on appeal to 
the Secretary."  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Since the 
appellant has not submitted a waiver, the RO must be given an 
opportunity to review the additionally submitted evidence 
prior to the Board's adjudication of the appeal.

In view of the foregoing, this case is remanded for the 
following action:

1.  The RO should review the veteran's 
claim on the basis of all the evidence of 
record, to include consideration of that 
recently received.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC).

2.  The SSOC should additionally include 
a discussion of all evidence received 
since the last SSOC was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




